 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CARLTON R. CALLINS,                                Case No. 1:17-cv-00840-DAD-EPG (PC)
12                Plaintiff,                            ORDER FOLLOWING INITIAL
                                                        SCHEDULING CONFERENCE
13         v.
14   C. PFEIFFER, et al.,
15                Defendants.
16

17          Carlton Callins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. On September 11, 2019, the Court
19   held an Initial Scheduling Conference (“Scheduling Conference”). Plaintiff telephonically
20   appeared on his own behalf. Counsel Robert Perkins and Jon Allin telephonically appeared on
21   behalf of Defendants.
22          Based on input from the parties, and for the reasons discussed on the record, the Court
23   determined that the issue of exhaustion of available administrative remedies should be decided
24   before the case proceeds further.
25          Accordingly, for the reasons stated on the record at the Scheduling Conference, IT IS
26   ORDERED that:
27              1. The case is stayed, except for the issue of exhaustion of available administrative
28

                                                    1
 1                 remedies.
 2              2. Discovery is opened only as to the issue of exhaustion of available
 3                 administrative remedies. Responses to discovery requests are due within thirty
 4                 days after service of the request.
 5              3. Defendants have until November 22, 2019, to file a motion for summary
 6                 judgment on the basis that Plaintiff failed to exhaust his available administrative
 7                 remedies, or to file a statement that they are waiving their exhaustion defense. If
 8                 Defendants file a motion for summary judgment, Plaintiff’s opposition is due
 9                 December 20, 2019, and Defendants’ reply is due January 15, 2020.
10              4. The Court will issue a further schedule once the issue of exhaustion is decided,
11                 or upon further order of the Court.
12
     IT IS SO ORDERED.
13

14
       Dated:     September 11, 2019                            /s/
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
